United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 07-1738
and 07-2333
Issued: January 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from March 12 and 21, 2007 decisions
of the Office of Workers’ Compensation Programs. The Board assigned Docket No. 07-1738.
Additionally, on September 14, 2007 appellant filed a timely appeal of a June 20, 2007
overpayment decision. The Board assigned Docket No. 07-2333. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether the Office, by decision dated March 12, 2007, properly
determined appellant’s pay rate for compensation purposes; (2) whether the Office, by decision
dated March 21, 2007, properly modified appellant’s wage-earning capacity rate of
compensation to be consistent with its March 12, 2007 decision and properly denied appellant’s
request for modification of her wage-earning capacity; (3) whether the Office, by decision dated
June 20, 2007, properly found an overpayment in the amount of $12,328.01; and (4) whether the
Office properly denied waiver of the recovery of the overpayment.

FACTUAL HISTORY
On November 7, 2001 appellant, then a 48-year-old postal clerk, filed an occupational
disease claim alleging that, due to her federal duties, she sustained a lumbar herniated disc. She
noted that her disc ruptured and part of her disc fell into her spinal column affecting the sciatic
nerve in her right leg, hip and foot.1 Appellant indicated that she first became aware of her
disease or illness in February 1999.
On November 29, 1999 appellant underwent a right L4-5 discectomy with large central
extruded fragment. Although she missed time from work commencing the date of her
November 29, 1999 surgery, she did not file a claim for compensation for this time period,
electing instead to take personal leave. Appellant underwent a lumbar fusion on April 5, 2002.
On June 25, 2003 the Office accepted appellant’s claim for lumbar herniated nucleus pulposus
and lumbar radiculopathy.
On July 3, 2003 appellant filed a claim for compensation for various dates. Although the
claim form indicated that she was asking for leave without pay from February 1999 to “present,”
the first date for which she officially requested leave was March 5, 2001. Appellant’s time
analysis forms indicate that she was claiming compensation for March 5 through 9, 2001. She
claimed another period of total disability from December 16, 2002 through June 27, 2003.
Appellant continued to file claims for compensation. On April 9, 2004 the Office referred
appellant for vocational rehabilitation.
The employing establishment notified the Office that the first date appellant stopped
work as a result of the claim was March 4, 2001. Appellant was paid for intermittent time lost
from March 5, 2001 through February 21, 2004 using the $797.78 per week pay rate (effective
pay as of March 5, 2001).
On August 20, 2004 the Office referred appellant to Dr. Michael G. Hogan, FRCSC, for
an impartial medical examination to resolve the conflict in the medical evidence between
appellant’s treating Board-certified orthopedic surgeon, Dr. Keith Osborn and the second opinion
physician, Dr. Joseph Hoffman, Jr., a Board-certified orthopedic surgeon, with regard to
appellant’s work capacity. In a September 7, 2004 opinion, Dr. Hogan opined that it would be
very difficult for appellant to function effectively and without discomfort in a physically active
job. He noted that it might be beneficial for appellant to start a graduated work program, starting
at four hours per day increasing gradually as tolerance allows a full working position. Dr. Hogan
limited appellant to work for four hours a day with limits of one hour walking, one hour of
standing and one hour of twisting. He stated that she could not operate a motor vehicle at work,
but could drive ½ hour to and from work. Appellant’s restrictions included no squatting,
kneeling, climbing, bending and stooping. On February 1, 2005 Dr. Hogan prescribed a work
hardening program that would allow appellant to progress from four hours a day to eight hours a
day as a mail processor (letter size). In a letter dated February 1, 2005, he indicated that he saw

1

Appellant later, by letter dated March 10, 2002, noted that her employment duties included repetitive bending,
handling heavy sacks of mail, continuous walking and standing on concrete and occasional slippery or uneven
surfaces, stretching and reaching.

2

no reason that appellant should not be able to drive for 34 miles. Dr. Hogan indicated that she
could lift for one hour at a time up to 20 pounds.
On March 28, 2005 the employing establishment made an offer of modified a (limited
duty) for a position as a modified monitor. The position would start at four hours per day with a
gradual progression to eight hours per day over a six-month period. The position was sedentary
and involved limited lifting/carrying of zero to five pounds. On March 30, 2005 appellant
accepted the position. She returned to work on April 7, 2005.
On April 15, 2005 appellant filed a claim for compensation for the period April 5 through
15, 2005, claiming four hours a day plus night differential and Sunday premium. She continued
to file claim forms for lost wages.
In a June 15, 2005 report, Dr. Steven L. Sween, appellant’s Board-certified family
practitioner, noted persistent right leg pain. He indicated that appellant ambulated with a cane
but was unable to walk long distances or stand for any prolonged periods of time. Dr. Sween
noted that ambulation with a cane was now compromised by the fact that she has bilateral carpal
tunnel, which precluded her from holding a cane firmly. He noted that he was not qualified to
provide a disability rating or definitive potential for rehabilitation, but that most likely chronic
disability was significant and potential for early retirement with disability may be indicated.
In a decision dated August 10, 2005, the Office found that appellant recently became
employed as a monitor for the employing establishment with wages of $510.40 per week and that
this employment was effective April 7, 2005. It found that appellant had demonstrated her
ability to perform this position for 60 days or more and that this position was considered suitable
to her partially disabled condition. The Office further noted that the medical evidence supported
that appellant was currently only capable of part-time employment. It found that this position of
modified monitor fairly and reasonably represented appellant’s wage earning. On August 15,
2005 appellant requested an oral hearing.
In a note dated July 11, 2005, Dr. Osborn indicated that appellant had been treated for a
number of years for chronic back and leg pain, which had progressively worsened. He noted that
she was under the care of Dr. Sween for pain management but in spite of optimal pain
management she had been evaluated as only able to work 2½ hours a day. He noted, “It appears
that she has reached the point where disability retirement is her only reasonable option and this is
my recommendation.”
On July 11, 2005 appellant underwent surgery for left carpal tunnel syndrome and was
unable to work.
In a September 28, 2005 decision, the Office found that appellant was paid at an incorrect
pay rate from March 5, 2001 through August 7, 2005, which resulted in an overpayment.
On October 4, 2005 the Office made a preliminary determination that appellant received
an overpayment. It noted that appellant was paid compensation at an incorrect rate for the period
March 5, 2001 through August 7, 2005. Specifically, the Office noted that appellant was paid
$95,188.72 for this time period whereas she should have been paid $86,317.86, resulting in an
overpayment of $11,870.86.
3

In an October 24, 2005 medical report, received by the Office on November 4, 2005,
Dr. Osborn stated that appellant’s symptoms were still consistent with chronic arachnoiditis and
lumbar radiculopathy. He noted that appellant has been disabled from work due to her
increasing pain.
On November 18, 2005 appellant submitted an election form effective September 3, 2005
choosing retirement benefits.
At a telephonic hearing held on December 5, 2005 appellant stated that when she
returned to work she was told that her job duties were more extensive than she was lead to
believe. She noted that she had to perform like a security guard, confronting people about
badges, stamping hands and monitoring security televisions. However, when questioned by the
hearing representative she admitted that she never had to do hand stamping. Appellant noted that
she experienced a worsening of her carpal tunnel condition while attempting to perform these
duties. She noted that ultimately she was not able to continue these duties at all.
By decision dated February 23, 2006, the Office hearing representative found that
appellant had not established that the loss of wage-earning capacity decision of August 10, 2005
should be modified due to a change in her duties or a material change in her medical condition.
In a February 9, 2006 note, Dr. Joseph E. Freschi, a neurologist, found that appellant had
bilateral distal median entrapment neuropathies at the wrist, worse on the right than the left.
On May 24, 2006 appellant filed an appeal with the Board and requested oral argument.
The Board assigned Docket No. 06-1321 to this case. At appellant’s request, the Board
dismissed this appeal and cancelled oral argument by an October 13, 2006 order.
In a June 20, 2006 note, Dr. Osborn stated:
“This letter will confirm that [appellant] attempted to return to work between
April 7 and June 6, 2005. Although she made an attempt to return to work at this
time, her pain became progressively severe and required her to stop working
again. This period of time in which [appellant] returned to work should not be
viewed as a recovery from her previous problems which have been ongoing. Her
back and leg pain, on the basis of initial herniated disc and subsequent nerve
scarring and arachnoiditis, remains an ongoing problem and she is permanently
disabled as a consequence of this.”
By decision dated October 2, 2006, the hearing representative set aside the Office’s
decision of September 28, 2005 and the preliminary overpayment determination of
October 4, 2005. The hearing representative instructed the Office to further develop the
evidence concerning appellant’s pay rate.
By letter dated December 8, 2006, the employing establishment provided detailed pay
rate information. It noted that: (1) on November 29, 1999 appellant was paid at a rate of
$40,527.00 per year and that she had no Sunday premium or night differential; (2) on March 5,
2001 appellant was paid $41,484.00 per annum, also with no Sunday premium or night
differential; (3) on December 16, 2002 she was paid $43,613.00 with no Sunday premium but a
4

night differential for 1.52 hour of $2.48; (4) on January 27, 2003 appellant was paid $42,558.00
per annum, no Sunday premium or night differential; and (5) on April 7, 2005 appellant was paid
$46,351.00 for the job she held the date disability began. The employing establishment further
noted that appellant stopped working on March 11, 2002.
By package submitted on December 11, 2006, appellant contended that the wage capacity
decision, issued by the Office on February 23, 2006, was in error and submitted evidence to
support her request that the decision should be modified, including medical reports from
Drs. Osborn and Sween. She argued, among other things, that the impartial medical examiner’s
report was stale (seven months old), that a Social Security Administration decision finding her
disabled should be controlling and cited to the section of the Office procedure manual that deals
with vocational rehabilitation and suggested that those procedures were not followed prior to
placing her in the monitor position.
In a letter dated January 31, 2007, the employing establishment further clarified that
appellant was paid at a rate of $41,484.00 per year on March 11, 2002, $43,613.00 per year on
December 16, 2002 and $42,558.00 on January 27, 2003.
In a decision dated March 12, 2007, the Office noted that, in an occupational disease
case, the monthly pay rate is based on the date that appellant began to lose time from work,
which would be November 29, 1999, the date she stopped work for lumbar surgery. It noted that
as of that date appellant’s salary was $40,527.00 or $779.37 per week, with no Sundays or night
differential. The Office noted that appellant claimed compensation for when she stopped work
on March 5, 2001, which was the first recurrence of disability as she had returned to work for
over six months prior to this work stoppage and that at that time, she was paid $41,484.00 annual
or $797.77 per week. Appellant’s next work stoppage occurred on December 16, 2002 and at
that time she was earning $43,613.00 annually or $838.71 per week. She also earned a night
differential that was $2.48 per week for 1.52 hours. The Office determined that appellant’s new
pay rate was $841.19 for this recurrence. Appellant returned to work on December 30, 2002.
On January 27, 2003 she stopped working again. At that time appellant’s annual salary was
$42,558.00 or $818.42 a week. As this was lower than her previous salary, the Office
determined that she was to be paid at the prior rate of $841.19 per week from January 27, 2003
to April 6, 2005. Appellant returned to work on April 7, 2005, working 20 hours per week. She
earned $452.69 base pay plus $43.85 Sunday pay and a $32.76 night differential for a total pay
rate of $511.89. The Office noted that a separate decision would be issued regarding the change
in the loss of wage-earning capacity and regarding the issue of overpayment of compensation
caused by the incorrect pay rates.
In a decision dated March 21, 2007, the Office affirmed its earlier wage-earning capacity
decision, finding that appellant had not submitted evidence establishing that she was incapable of
performing the duties of a modified monitor beginning April 2005 and that none of the new
medical evidence was sufficient to warrant modification of this decision. However, it modified
the prior wage-earning capacity decision to correct the pay rate. Specifically, the Office noted
that appellant’s weekly pay rate when the disability recurred on December 16, 2002 was
$841.19. It then noted that the current pay rate for the job and step when injured was $891.37,
effective April 7, 2005. As appellant had earned $510.89 per week, the percentage of her new
wage-earning capacity was 57 percent. The Office noted that 57 percent of appellant’s weekly

5

pay rate when disability recurred yielded an adjusted wage-earning capacity amount per week in
her new position of $479.48. This yielded a loss of wage-earning capacity per week of $361.71.
As appellant was paid at a 75 percent compensation rate, this would amount to a compensation
rate of $271.28 per week, which when increased by cost-of-living adjustments, yielded $295.50
per week. Accordingly, the Office found that appellant’s new compensation rate for every four
weeks would be $1,182.00.
On May 7, 2007 the Office issued a preliminary determination that appellant was
overpaid in the amount of $12,328.01 because she was paid an incorrect pay rate for intermittent
periods from March 5 through October 29, 2005 and that she was without fault in the creation of
the overpayment. It noted that appellant was paid at an incorrect pay rate of $998.48 effective
February 1, 1999 but should have been paid based on a recurrent pay rate of $797.77 effective
March 5, 2001. The Office also noted that, effective December 16, 2002, appellant was entitled
to a recurrent pay rate of $841.19. On April 7, 2005 appellant returned to limited-duty work as a
modified monitor. The Office noted that the amount appellant was paid from March 5, 2001
through October 29, 2005 equaled $97,553.74 whereas the amount due for this period was
$85,225.73 and that this difference, $12,328.01, was the amount of the overpayment.
The Office further informed appellant that in order for the Office to consider the question
of waiver, she must complete the overpayment recovery questionnaire. It stated that appellant
was required to: “Attach supporting documents … including copies of income tax returns, bank
account statements, bills and canceled checks, pay slips and any other records which support the
income and expenses listed.” The Office also noted that, “under 20 C.F.R. [§] 10.438 failure to
submit the requested information within 30 days would result in denial of waiver.”
Appellant provided no response to the preliminary overpayment letter. She did not
contest the amount of overpayment nor provide any financial information to the Office prior to
its final overpayment decision of June 20, 2007.
By decision dated June 20, 2007, the Office found that appellant was overpaid
compensation in the amount of $12,328.01, which occurred because she was paid an incorrect
pay rate for intermittent periods from March 5, 2001 through October 29, 2005. It found that
appellant was without fault in the creation of the overpayment, however, the Office did not
waive the recovery of the overpayment because she did not respond to the preliminary findings
and show evidence of financial hardship.

6

LEGAL PRECEDENT -- ISSUE 1
The Board has held that where an injury is sustained over a period of time, the date of
injury is the date of last exposure to those work factors causing injury.2
Section 8114(d) of the Federal Employees’ Compensation Act3 provides:
“Average annual earnings are determined as follows:
(1) If the employee worked in the employment in which he was employed
at the time of his injury during substantially the whole year immediately
preceding the injury and the employment was in a position for which an
annual rate of pay -(A) was fixed, the average annual earnings are the annual rate of
pay.”
Under 5 U.S.C. § 8101(4) monthly pay means the monthly pay at the time of injury or the
monthly pay at the time disability begins or the monthly pay at the time compensable disability
recurs if the recurrence begins more than six months after the injured employee resumes fulltime employment with the United States, which ever is greater.4
ANALYSIS -- ISSUE 1
In its March 12, 2007 decision, the Office determined that appellant’s wage-earning
capacity, originally issued on August 10, 2005, had been calculated with improper pay rates. In
the instant case, appellant first became aware that her lumbar condition was related to her
employment in February 1999. However, she first was disabled on November 29, 1999 when
she underwent surgery. Appellant did not claim compensation for this time period. She first
claimed compensation for disability commencing March 5, 2001. Accordingly, the Office had
initially used March 5, 2001 as her effective pay rate date and paid compensation based on her
pay rate at that time, i.e., $41,484.00 per year or $797.78 per week.
The Office determined, however, that this initial pay rate was erroneous. It noted that
appellant’s pay rate was originally based on the date of injury whereas it should have been based
on appellant’s wages on November 29, 1999 the date her disability began. The Board notes that
although appellant did not file a claim for time lost commencing November 29, 1999, this was
2

20 C.F.R. § 10.5 defines the terms traumatic injury and occupational disease or illness. Traumatic injury is
defined by section 10.5(ee) as a condition of the body caused by a specific event or incident or a series of events or
incidents, within a single workday or shift. Such a condition must be caused by external force including stress or
strain which is identifiable as to time and place of occurrence and member or function of the body affected.
Occupational disease or illness is defined by 20 C.F.R. § 10.5(q) as a condition produced by the work environment
over a period longer than a single workday or shift.
3

5 U.S.C. § 8114.

4

See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(1)
(March 1996).

7

the date her disability began and should have been used as the rate of pay in this occupational
disease claim. At the time appellant’s disability began, November 29, 1999, her annual salary
was $40,527.00 or $779.37 per week. At that time, she was not working Sundays or earning a
night differential. Accordingly, the Board finds the revised calculations regarding appellant’s
compensation rate for that period are correct.
In its decision, the Office notes that appellant returned to work sometime in
February 2001.5 Appellant stopped work on March 5, 2001, which the Office found to be the
first recurrence of disability. As she had returned to full regular-duty work over six months prior
to this work stoppage, the proper rate of pay was the rate on March 5, 2001, or $797.77.
Appellant returned to work on March 9, 2001. Her next work stoppage was on
March 11, 2002. Accordingly, appellant’s rate of pay would be represented by her recurrence as
of this date as she held this job for over six months. On that date, her rate of pay was $41,484.00
per annum or $797.77 per week. Appellant used a combination of sick leave and leave without
pay during this period of leave.
Appellant next stopped work on December 16, 2002. At that time she was earning
$43,613.00 annually or $838.71 per week. Appellant also earned a night differential for $2.48
per week for 1.52 hours. The Office properly determined that this gave her a weekly pay rate of
$841.19 for this recurrence. Appellant returned to work on December 30, 2002.
On January 27, 2003 appellant stopped working again. At that time, she was earning a
salary of $42,558.00 or $818.42 per week. However, since appellant’s pay rate was higher on
the previous recurrence, the Office properly found that she was entitled to the former recurrent
pay rate of $841.19 per week.
Accordingly, this Board finds the Office properly determined appellant’s pay rate for
compensation purposes.
LEGAL PRECEDENT -- ISSUE 2
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury, it has the burden of justifying a subsequent reduction of compensation
benefits.6 Section 8115(a) of the Act7 provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings if his
actual earnings fairly and reasonably represent his wage-earning capacity.8 Generally, wages
actually earned are the best measure of a wage-earning capacity and in the absence of showing
5

The year 2001 appears to be a typographical error in the decision. In the October 2, 2006 decision of the Office,
the date of return to work was noted as February 2000. There is no contrary evidence to suggest that the return to
work date was later than February 2000.
6

Gregory A. Compton, 45 ECAB 154 (1993).

7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

8

that they do not fairly and reasonably represent the injury employee’s wage-earning capacity,
must be accepted as such a measure.9 The formula for determining loss of wage-earning
capacity based on actual earnings, developed in the Albert C. Shadrick decision,10 has been
codified at 20 C.F.R. § 10.403. The Office calculates an employee’s wage-earning capacity in
terms of percentage by dividing the employee’s earnings by the current pay rate for the date-ofinjury job.11
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was, in fact, erroneous.12
ANALYSIS -- ISSUE 2
The Office issued the wage-earning capacity decision on August 10, 2005 finding that
appellant’s part-time position as a monitor for the employing establishment fairly and reasonably
represented her wage-earning capacity and that decision was affirmed by the Office hearing
representative on February 23, 2006. It had relied on Dr. Hogan as the impartial medical
examiner to find that appellant was capable of working four hours a day. Dr. Hogan
recommended a work hardening program to bring appellant’s work hours up to eight hours a day,
but authorized her to work for four hours a day. The Office decision noted that appellant
returned to work on April 7, 2005 in the position of monitor for four hours a day and worked at
that position until June 19, 2005. Under the Office procedure manual, “[a]fter the claimant has
been working for 60 days, the Office will determine whether the claimant’s actual earnings fairly
and reasonably represent his or her wage-earning capacity. If so, a formal decision should be
issued no later than 90 days after the date of return to work.”13 The Office found that the weight
of the evidence of record established that the part-time position of monitor fairly and reasonably
represented appellant’s capacity to earn wages.
Appellant argued that this decision was erroneous for numerous reasons and should be
modified, including that the pay rate was incorrect.
With respect to appellant’s argument that the pay rate was incorrect, the Board affirms
the Office’s modification of the wage-earning capacity decision compensation rate. At the time
of the original decision, her compensation rate had been established at $1,056.00 for four weeks.
Pursuant to the March 12, 2007 decision of the Office correcting appellant’s pay rate for
compensation purposes (as further discussed under Issue 1 herein), the Office modified the pay
9

Lottie M. Williams, 56 ECAB 320 (2005).

10

5 ECAB 376 (1953).

11

20 C.F.R. § 10.403(c).

12

Charles D. Thompson, 35 ECAB 220, 225 (1983).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c)(1) (July 1997).

9

rate of the wage-earning capacity decision to $1,182.00 for four weeks, retroactive to
April 7, 2005. It based its pay rate decision on specific employing establishment information
and clearly noted the basis for the revised calculation. As the Office had used an erroneous date
to establish the previous compensation rate, the Board finds that the Office properly modified the
wage-earning capacity decision to reflect the correct rate of pay.
With respect to the arguments that the wage-earning capacity decision was erroneous and
should be modified, the Office considered her arguments and determined that they were
insufficient to warrant a modification of the wage-earning capacity decision. The Board agrees.
The Board finds that the evidence submitted by appellant does not establish that there had been a
material change in the nature and extent of her injury-related conditions. The medical reports by
Dr. Osborn and Dr. Sween did not address appellant’s ability to do the monitor position nor do
they support that her condition has changed to warrant a modification of the wage-earning
capacity decision. Further, no evidence was submitted to establish that appellant had been
retrained or otherwise rehabilitated. The remaining arguments relate to appellant’s contention
that the decision was erroneous. She has submitted insufficient evidence to support that the
impartial medical examiner’s report was stale or that she did not work for 60 days in the
positions. Further, a Social Security Administration determination on disability is not controlling
under the Act. Accordingly, the Office properly denied modification of the wage-earning
capacity decision.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(a) of the Act provides that, where an overpayment of compensation has
been made because of an error of fact or law, adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b): Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience. No waiver of payment is possible if the claimant
is not without fault in helping to create the overpayment.
ANALYSIS -- ISSUE 3
The Office issued a preliminary overpayment letter on the basis that appellant had been
paid at an incorrect rate of pay from March 5, 2001 through October 29, 2005 and found her
without fault in this overpayment. The rate of pay appellant had received during that period of
time was incorrect but should have been, as clarified by the Office’s March 12, 2007 rate of pay
decision, no more than $797.77 a month effective March 5, 2001 and effective December 19,
2002 it increased to $841.19 a month. The total amount of overpayment, the amount paid
($97,553.74) minus the amount actually owed ($85,225.73), was $12,328.01.
The Board finds the Office properly found that an overpayment existed, properly
calculated the amount of overpayment and properly found appellant without fault in this
overpayment. As appellant was without fault, she was eligible for consideration of waiver.

10

LEGAL PRECEDENT -- ISSUE 4
According to section 10.436,14 recovery of an overpayment would defeat the purpose of
the Act if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current, ordinary and necessary
living expenses and also, if the beneficiary’s assets do not exceed a specified amount as
determined by the Office from data provided by the Bureau of Labor Statistics.15 For waiver
under this standard, an appellant must meet the two-pronged test and show that she both needs
substantially all of her current income to meet current ordinary and necessary living expenses,16
and that her assets do not exceed the resource base.17
The burden is on the claimant to show that the expenses are reasonable and needed for a
legitimate purpose.18 The Office’s regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office.] This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the [Act] or be against equity and good conscience....
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”19
ANALYSIS -- ISSUE 4
The Board notes that appellant did not dispute the fact of overpayment or the amount of
overpayment and failed to provide any financial information for the Office to determine whether
waiver of the overpayment was appropriate. The burden is on the claimant to show that waiver
would defeat the purpose of the Act. Appellant likewise has not alleged and the evidence does
not demonstrate that she relinquished a valuable right or changed her position for the worse due
to the payment of the erroneous amount of compensation. Because she has not shown that

14

5 C.F.R. § 10.436.

15

Office procedures provide that assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent, plus $960.00 for each additional dependent. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
16

An individual is deemed to need substantially all of his or her income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez,
55 ECAB 245, 250 (2004).
17

See supra note 15. W.F., 57 ECAB 705, 708 (2006).

18

Id.

19

20 C.F.R. § 438.

11

recovery would “defeat the purpose of the Act” or would “be against equity and good
conscience,” the Board finds that the Office properly denied waiver of the overpayment.20
CONCLUSION
The Board finds that the Office properly determined appellant’s pay rate, that the Office
properly modified the wage-earning capacity decision to reflect the corrected pay rate and that
the Office properly denied appellant’s request for modification of the wage-earning capacity
decision. Further, the Board finds the Office properly found an overpayment of compensation in
the amount of $12,328.01 and found appellant without fault, but properly denied waiver.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 20, March 21 and 12, 2007 are affirmed.21
Issued: January 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

The Board notes that it does not have jurisdiction over the issue of recovery of the overpayment, as appellant is
no longer receiving continuing compensation payments. George A. Rodriguez, 57 ECAB 224 (2005).
21

Subsequent to this appeal, by decision dated November 28, 2007, the Office denied modification of the
March 12, 2007 decision. As this decision was issued after appellant’s June 20, 2007 appeal with this Board, this
decision is null and void and the Board and the Office may not have jurisdiction over the same issue at the same
time. See Douglas E. Billings, 41 ECAB 880 (1990) (the Board and the Office may not exercise simultaneous
jurisdiction over the same issue).

12

